Title: To Thomas Jefferson from John Barnes, 25 July 1805
From: Barnes, John
To: Jefferson, Thomas


                  
                     George Town 25th July 1805
                  
                  I had yesterday the Honor of recieving the Presidents Esteemed favr. 20th. inclosing the two Notes specified, whose dates and Amts. are perfectly convenient,—
                  And happy to learn your almost miraculous escape from the perilous thunder storm. & deluge of rain for so considerable a time, poor Mr Burwell I fear will undergo a relapse. it was however fortunate, under present circumstances, that he stopped at the good Doctrs. whose immediate aid & Accomodation was most acceptable.
                  your horses must have suffered greatly. I hope in future the President will guard against such disastrous Accidents—by travelling in a Close Carriage—on a more frequented public road.—the inclosed letter, handed me this morning, by Mr. LeMaire was Accompanied with an Oblong box—or Case he says abt. 3 by 1 feet. recd a few days since via Norfolk—
                  With great respect, & best wishes await, the good family, and their happy Mr & Mrs Carey
                  
                  I am the Presidents, most Obedt. & very hum Servt.
                  
                     John Barnes,
                  
               